Citation Nr: 1203734	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with herniated nucleus pulposus at L4-L5 and L5-S1.  

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1994 to May 1999.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in October 2010.  At that time, the Board remanded the Veteran's claims for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  Prior to November 23, 2010, the Veteran's degenerative disc disease of the lumbar spine did not result in forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.  

2.  Since November 23, 2010, the Veteran's degenerative disc disease has resulted in forward flexion limited to 30 degrees, but not in unfavorable ankylosis of the entire thoracolumbar spine.  

3.  The Veteran's radiculopathy of the right lower extremity is productive of mild, but not moderate, incomplete paralysis of the foot.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the Veteran's back disability prior to November 23, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.59, 4.71, 4.71a Diagnostic Codes (DC) 5235-5243 (2011).

2.  The criteria for a 40 percent rating (but no higher) for the Veteran's back disability since November 23, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.59, 4.71, 4.71a DCs 5235-5243.

3.  The criteria for a 20 percent rating for the Veteran's radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the Veteran's claim for an increased initial rating for radiculopathy, VA has met its duty to notify for this claim.  Service connection for this issue was granted in an October 2006 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's claim for an increased rating for his back disability, the VCAA duty to notify was addressed by way of a letter sent to the Veteran in April 2005 - prior to the initial RO decision in this matter - that provided the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was subsequently provided with the particular Diagnostic Codes under which his disabilities have been rated and what evidence would be required to qualify for an increased rating.  The matter was then re-adjudicated as expressed in an October 2011 supplemental statement of the case.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service private medical treatment.  The Veteran was afforded two VA compensation and pension examinations germane to his claims on appeal.  

As noted above, when this case came before the Board in October 2010, the Board remanded his claims for further development.  Specifically, the Board asked the Veteran to provide assistance in obtaining any treatment records dated since October 2009, and it directed the RO/Appeals Management Center to have the Veteran undergo a VA examination relevant to his claims on appeal.

In reviewing the claims file, the AMC asked the Veteran in an October 2010 letter to provide any treatment records in his care or to complete attached releases in order that VA may obtain these records.  The Veteran then underwent a VA examination in November 2010 that addressed the specific questions raised by the Board's October 2010 remand.  As the requested development has been completed, the Board thus finds substantial compliance with its October 2010 remand instructions, and the case may proceed without prejudice to the Veteran.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The record shows the Veteran first sought service connection for a back disability in May 1999, shortly after he left active service.  The RO granted service connection for multilevel degenerative disc disease of the lumbar spine in a July 1999 rating decision, assigning a 10 percent rating.  

The Veteran filed the claim at issue here in April 2005.  He underwent a VA examination in May 2005.  In a July 2005 rating decision, the RO increased the Veteran's rating to 20 percent.  The Veteran filed a Notice of Disagreement with this decision in March 2006.  The RO issued a Statement of the Case in October 2006.  Concurrently with that Statement of the Case, the RO issued a rating decision determining that the Veteran was entitled to a separate 10 percent rating for radiculopathy of the right lower extremity.  The Veteran thereafter filed a timely Substantive Appeal.

This case first came before the Board in October 2010.  The Board remanded the Veteran's claims for further development.  The Veteran underwent a VA examination in November 2010, and the AMC issued a Supplemental Statement of the Case in October 2011.  The case has now returned to the Board.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's identified disabilities is evaluated separately below.  

Back Disability

Disabilities of the spine are evaluated under either the General Rating Formula for Disease and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  As the evidence shows that the Veteran suffers from degenerative disc disease of the lumbar spine, the Board shall consider ratings under each formula.

Under the General Rating Formula for Disease and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome may be evaluated based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a Diagnostic Code 5243, Note 1.  Pursuant to that formula, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

For the reasons that follow, the Board determines that the Veteran's rating for his back disability should be staged.  

Prior to the Veteran's November 23, 2010 VA examination, the evidence does not show that the Veteran met the criteria for an increased rating.  To qualify for a 40 percent rating under the General Rating Formula, the Veteran's back disability would have to result in forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243.  To qualify for a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome, the Veteran's disability would have to result in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

The private and VA medical evidence do not show that the Veteran meets these standards.  First, the Veteran has submitted records of his treatment at the While-Wilson Medical Center from 2000 to October 2009.  A review of these records shows that the Veteran frequently complained of suffering from back pain, and he was shown to have limited ranges of motion as a result.  A March 2005 record shows that the Veteran's forward flexion was limited to 45 degrees; by October 2005, the Veteran was noted to have "little or no" loss of range of motion.  In December 2005, his flexion was limited to 35 degrees.  In July 2007, the Veteran complained of radiating pain and discomfort with forward flexion, but his gait and stance were unremarkable and he was given no work restrictions.  In September 2009, it was noted that the Veteran's range of motion was decreased secondary to pain, especially his forward flexion and his right lateral flexion.  

At no time, however, did these private records show that the Veteran had forward flexion of 30 degrees or less in his thoracolumbar spine.  Further, there is no evidence that the Veteran's spine has ever been ankylosed.  

The Veteran contends that these records show that he was prescribed bed rest by his doctors and that this bed rest should qualify him for an increased rating under the Formula for Rating Intervertebral Disc Syndrome.  A review of these records shows that in August 2003, the Veteran was prescribed bed rest for 48 hours, and in February 2004, the Veteran was prescribed bed rest for 2 days.  These prescriptions, however, both fall outside of the appeals period, as they are more than one year prior to the date that the Veteran filed his claim for an increased rating.  Further, they are far short of the duration of time required for a 40 percent rating.  Thus, despite the fact that his private records show that he was prescribed bed rest, an increased rating under this Formula is not warranted.  

The Veteran's May 2005 VA examination similarly did not show that he met any criteria to qualify for a 40 percent rating.  In that May 2005 examination, the Veteran stated that he suffered from lower back pain that did not result in incapacitating episodes.  He stated that he did not require assistive devices to walk, and that he had no history of falls.  He could do his activities of daily living without difficulty.  

Range of motion testing revealed that the Veteran had flexion of 70 degrees and extension of 20 degrees.  He had left and right lateral flexion of 25 degrees each way, and left and right lateral rotation of 30 degrees each way.  Though these movements were guarded, there was no pain on movement.  The Veteran had no additional limitation of motion with repetitive use.  

The results of this examination thus show that a 40 percent rating is not warranted.  The Veteran's flexion was not limited to 30 degrees or less, his thoracolumbar spine was not ankylosed, and he did not suffer from incapacitating episodes.

That being said, the Board does find that the evidence gleaned from the Veteran's most recent VA examination does warrant an increased rating.  The Veteran underwent a VA examination on November 23, 2010.  He stated that he works as a data manager and sits at a computer between 6.5 and 8 hours per day.  He stated that he works full time except during his flare-ups which he stated occurred for 2-3 day periods between 2-3 times per year.  The Veteran reported that he was not prescribed bed rest during the preceding year.  The Veteran also reported that he suffered from constant pain and stiffness in his back, but denied weakness, lack of endurance, or fatigability.

Upon examination, the Veteran's posture and gait were within normal limits, and he walked without assistive devices.  There was no atrophy or loss of tone in his muscles.  Range of motion testing revealed the Veteran to have forward flexion of 0-40 degrees, with pain beginning at 30 degrees.  He had extension of 0-20 degrees.  The Veteran had right lateral flexion of 25 degrees and left lateral flexion of 30 degrees.  The Veteran had left and right lateral rotation of 30 degrees each way.  The Veteran's range of motion was limited by pain.  No loss of function with repetitive use was noted.  

Given the results of this examination, the Veteran now meets the criteria for a 40 percent rating under the General Rating Formula.  This examination found that pain limited the Veteran's flexion to 30 degrees, the threshold required for a 40 percent rating.  The Veteran does not meet the criteria for a rating in excess of 40 percent, however, as such a rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, a condition which has never been found to be present.  

In summary, the Board finds that, prior to November 23, 2010, the Veteran's degenerative disc disease of the lumbar spine did not result in forward flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.  Since November 23, 2010, the Board finds that the Veteran's degenerative disc disease has resulted in forward flexion limited to 30 degrees, but not in unfavorable ankylosis of the entire thoracolumbar spine.  Accordingly, the Board concludes that the criteria for a 40 percent rating from November 23, 2010 and thereafter have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.59, 4.71, 4.71a DCs 5235-5243.

Radiculopathy

The Veteran's radiculopathy of the right lower extremity has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned ratings of 10 to 60 percent, depending on the severity of the claimant's symptoms.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe incomplete paralysis.  Moderate incomplete paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The Board notes that the terms "slight," "moderate," and "severe" under Diagnostic Code 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran underwent a VA examination in November 2010.  In that examination, the Veteran complained of numbness going from his right lower back into his right lower extremity.  He stated that this numbness resulted in a constant pain, though he denied suffering from any weakness, fatigue, or functional loss.  The Veteran also reported suffering from cramps in his right calf; he stated that these cramps occurred twice per week and lasted a few seconds each time.  

Upon examination, the examiner found that the Veteran had no muscular atrophy or loss of tone.  The Veteran had 5/5 on his strength testing against resistance and gravity for all motions, excepting a 4/5 in his right plantar flexion and his right toes extension.  The Veteran could heel walk and heel to toe walk with normal limits, but his toe walk was unstable.  The Veteran had pin prick sensation of 2 universally, excepting a 1 score in his right S1 lumbar region.  With regard to the Veteran's reflexes, the examiner found that his brachialis, brachioradialis, triceps, and patellar reflexes were all 2/4.  The Veteran had a right Achilles reflex of 0/4.  The examiner diagnosed the Veteran as suffering from right L5-S1 motor and right S1 sensory radiculopathy.  

The private records from White-Wilson show the Veteran to be suffering from similar symptoms.  For example, a September 2009 record notes that the Veteran has decrease sensation in his right foot.  In an October 2009 record, the Veteran reported numbness in the firth digit of his right foot at times, and numbness in his right leg.  He did not report suffering from any weakness in his legs, and he denied any tripping, falling, or instability.  The Veteran's ankle and knee jerks were 1+.  He was reported to have no motor deficit.  

Given this evidence, the Board finds the 10 percent rating currently assigned to be proper.  Again, to warrant a 20 percent rating, the Veteran's radiculopathy would have to result in moderate incomplete paralysis.  Here, however, the Veteran's radiculopathy has resulted in no functional loss in his right foot.  The Veteran himself stated that he suffered no functional loss in his right foot in his November 2010 VA examination, and his October 2009 private record similarly found that the Veteran had no motor deficit.  The Veteran has consistently been found to ambulate normally without the use of assistive devices.  His strength and ankle jerks in his right foot were only mildly decreased.  Based on this evidence, the Board finds that his radiculopathy of the right lower extremity more closely approximates the mild incomplete paralysis described by the 10 percent rating rather than the moderate paralysis required for a 20 percent rating.  

Other Considerations

Finally, the Board notes that it need not remand the Veteran's case for consideration of a total disability rating based on individual unemployability (TDIU) or an extraschedular rating.  

With regard to a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran remains employed.  The November 2010 VA examination found that the Veteran works 6.5 to 8 hours per day.  Given that the Veteran remains employed, the issue of entitlement to a TDIU rating has not been raised by the record and the Board need not remand this issue for further consideration.  

The Veteran's disabilities are also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria for each of the Veteran's disabilities are adequate to evaluate his claims.  With regard to his back, the evidence shows that the Veteran suffers from degenerative disc disease of the lumbar spine that results in painful, limited motion.  With regard to the Veteran's radiculopathy, the evidence shows that the Veteran's disability results in mild incomplete paralysis of his right lower extremity.  These symptoms are contemplated under the applicable rating criteria for each of the Veteran's service-connected disabilities.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  






ORDER

An increased rating for degenerative disc disease of the lumbar spine prior to November 23, 2010 is denied.

A 40 percent rating (but no higher) for degenerative disc disease since November 23, 2010 is granted.

An increased rating for radiculopathy of the right lower extremity is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


